Citation Nr: 0508572	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 18, 2002, 
for the grant of nonservice-connected disability pension with 
additional special monthly pension due to the need for aid 
and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active military service from September 1943 
to September 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania which granted special monthly pension and 
established an effective date of April 18, 2002.  

The veteran and her daughter testified before the undersigned 
Veterans Law Judge via videoconferencing technology in 
October 2003.

In February 2004 the veteran's case was remanded to the RO 
for additional development.  It was returned to the Board in 
February 2005 for further appellate review.


FINDINGS OF FACT

1.  The veteran's application for nonservice-connected 
pension was received by the RO on April 18, 2002.

2.  Prior to April 18, 2002, there is no evidence of a 
communication from or action by the veteran indicating an 
intent to apply for VA benefits and identifying the benefit 
sought.


CONCLUSION OF LAW

An effective date earlier than April 18, 2002, for the grant 
of nonservice-connected pension and special monthly pension 
is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law. To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

In an August 2002 rating action, the RO granted special 
monthly pension based on the need for aid and attendance and 
established April 18, 2002, as the effective date for the 
benefit.  A timely notice of disagreement (NOD) to the 
effective date was received, and this appeal ensued.

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court of Appeals for Veterans Claims (Court) 
found that VA failed to meet the requirements of 38 U.S.C.A. 
§ 5103(a) in neglecting to provide the veteran with specific 
notice that met the standard established by section 5103(a) 
and 38 C.F.R. § 3.159(b) as to his direct-appeal earlier 
effective date (EED) claim.  In Huston, as in the case 
present, the issue of an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8- 
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. § 
5103(a) did not apply.

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
C.F.R. § 19.5 (2004).  Therefore, because of this recent GC 
opinion, the holding in Huston is not applicable in this 
case.

In any event, as described below, the RO has obtained both 
private and VA medical evidence in support of the veteran's 
claim.  The veteran was also contacted via letter in March 
2004 and instructed regarding the evidence and information 
necessary to support her claim for an earlier effective date.  
Moreover, the veteran and her daughter were afforded the 
opportunity to testify before the undersigned in October 
2003.  Neither the veteran nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  

Factual Background

As noted above, the veteran had active military service from 
September 1943 to September 1945.  She has no service-
connected disabilities.

Outpatient records from the Youngstown VA Outpatient Clinic, 
for the period from July 1998 to December 2002, do not show 
any diagnosis of dementia or Alzheimer's disease.  The clinic 
indicated that the first record of treatment was in July 
1998, and that the complete file was sent.

The RO received the veteran's claim for pension in April 
2002.  She indicated that she was prevented from working due 
to a stroke and dementia, and that her disabilities began in 
July 1999.

A May 2002 statement from the veteran's daughter indicates 
that the veteran had been a regular patient at the VA clinic 
in Youngstown, Ohio.  

A June 2002 treatment record from the veteran's private 
physician shows that the veteran had decreased memory, but 
that it was stable.  

A June 2002 examination report for housebound status or 
permanent need for aid and attendance, performed at a private 
medical facility, indicated that the examiner suspected 
Alzheimer's type dementia, with progressive memory and 
cognitive deficits.  

A VA examination was carried out in July 2002.  The examiner 
noted that the veteran had suffered a fractured left tibia in 
2001 and wore a brace for about four months.  He observed 
that she had a two-story home with her husband but had 
resided with her daughter since her tibial fracture in May 
2001.  The veteran's medical history included Coumadin for 
atrial fibrillation.  She was accompanied by her daughter and 
husband.  The examiner indicated that the veteran was not 
permanently bedridden.  She was noted to have a slow, 
shuffling gait secondary to arthritis in the knees.  There 
was some evidence of memory loss.  The veteran had several 
hammertoes on each foot and degenerative joint disease of the 
right knee.  Her daily activities were reviewed.  She was 
able to functionally use her upper extremities, and able to 
dress, bathe and toilet herself.  There was some evidence of 
memory loss.  

In her October 2002 notice of disagreement, it was argued 
that the veteran had been disabled since before April 2002.  
Her condition dated to 1987, but that she had been unaware 
that she was eligible for a pension.  It was also argued that 
her husband had compensated for her deteriorating condition, 
so that her other family members had been unaware of her 
problems.

In an October 2002 statement, the veteran's private physician 
noted that the veteran's family had noticed progressive 
memory loss starting in 1987.  She noted that the veteran's 
problems with her short-term memory had increased, and that 
she had difficulty with activities of daily living.  She 
stated that the veteran had required more assistance starting 
in April 2002.

At an October 2003 hearing before the undersigned, the 
veteran's daughter argued that VA care providers should have 
noted her mother's cognitive deficits and offered assistance.  
She stated that she could not recall when her mother had been 
diagnosed with dementia, but that it was probably in the 
early 1990s.  She maintained that both of her parents were 
elderly and were not aware that VA benefits were available to 
them.  She argued that anyone who had contact with her mother 
should have been aware of cognitive deficits.  In a written 
statement that was presented at the hearing, the veteran's 
daughter indicated that her mother required assistance in 
performing routine daily activities, and that she had been 
unable to leave her residence without assistance since 1987.  
She concluded that her mother was entitled to an earlier 
effective date because her condition existed prior to April 
2002 and had precluded her from filing earlier.

An October 2003 letter from the veteran's physician indicates 
that she had been seeing the veteran since 1997, and that at 
that time, she had overt signs of decreased memory and 
cognition.  

A June 2004 letter from the Butler VA Medical Center 
indicates that the facility had no records pertaining to the 
veteran from the early 1980s.  

Analysis

Generally, the effective date for the grant of nonservice- 
connected pension benefits "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C.A. § 5110(a).  If 
a veteran is permanently and totally disabled and is 
prevented by a disability from applying for disability 
pension for a period of at least 30 days beginning on the 
date on which the veteran became permanently and totally 
disabled, the effective date of an award of disability 
pension shall be the date of application or the date on which 
the veteran became permanently and totally disabled, if the 
veteran applies for a retroactive award within one year from 
such date, whichever is to the advantage of the veteran.  38 
U.S.C.A. § 5110(b)(3).  The regulations provide that an award 
of disability pension may not be effective prior to the date 
entitlement arose.  38 C.F.R. § 3.400(b)(1) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

The veteran, through her daughter, essentially argues that an 
earlier effective date is warranted because her condition 
preexisted April 18, 2002, when she originally filed for 
pension.  She acknowledges that she did not file a claim 
prior to that date, but maintains that she was precluded from 
doing so by her cognitive problems.  

The basic facts in this case are not in dispute.  A review of 
the claims file reveals no evidence of a claim, formal or 
informal, for nonservice-connected pension benefits prior to 
April 2002.  Even assuming, for the sake of argument, that 
the veteran did become permanently and totally disabled prior 
to the date of her claim, and was unable to file a claim for 
30 days, those facts would not be dispositive of the claim on 
appeal.  There simply is no evidence that the veteran 
submitted any intent to seek benefits at any time prior to 
April 18, 2002, as required by statute for consideration of 
an effective date prior to the date of claim.  See 38 
U.S.C.A. § 5110(b)(3).  In fact, at no time has the veteran 
argued that a claim was filed prior to April 2002.  Rather, 
she argues that she was unaware of the availability of 
benefits.  The Board further notes that the veteran has not 
alleged, and the record does not reveal, that there was any 
correspondence from the veteran indicating an intent to file 
a claim for nonservice-connected pension benefits until the 
April 2002 application.  Accordingly, the veteran's claim for 
an earlier effective date must be denied.


ORDER

Entitlement to an effective date earlier than April 18, 2002, 
for the grant of nonservice-connected disability pension with 
additional special monthly pension due to the need for aid 
and attendance of another person, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


